Name: 2012/762/EU: Commission Implementing Decision of 6Ã December 2012 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2012) 8889) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: tariff policy;  trade;  animal product;  European Union law;  agricultural policy
 Date Published: 2012-12-08

 8.12.2012 EN Official Journal of the European Union L 336/94 COMMISSION IMPLEMENTING DECISION of 6 December 2012 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2012) 8889) (Text with EEA relevance) (2012/762/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in TRACES (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Note (15) of the special remarks in Annex I to Decision 2009/821/EC refers to the validity of the provisional approval for the border inspection post at the port of Marseille Port until the conclusion of the works to upgrade those facilities to fully comply with the requirements laid down in Union legislation. That provisional approval was valid until 1 July 2012. France has informed the Commission that the works have been finalised and that the inspection centre Hangar 23 is operational since 1 July 2012. Note (15) of the special remarks in Annex I to Decision 2009/821/EC should therefore be deleted and the entry concerning the border inspection post at Marseille Port should be amended accordingly. For the sake of legal certainty, those amendments should apply retroactively. (3) Following communication from Denmark, Spain, France, Italy, Slovakia and the United Kingdom, the entries for the border inspection posts in those Member States should be amended in the list set out in Annex I to Decision 2009/821/EC. (4) Germany has communicated that the border inspection post at Stuttgart airport should be deleted from the list of entries for that Member State. The list of entries for that Member State as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (5) The Commission audit service (formerly referred to as Commission inspection service), the Food and Veterinary Office, carried out an audit in Spain, following which it made a number of recommendations to that Member State. Spain has communicated that the Inspection centre Laxe at the border inspection post at A CoruÃ ±a-Laxe port, the border inspection post at the airports at Ciudad Real and Sevilla, the Inspection centre Puerto Exterior at the border inspection post at Huelva and the Inspection centre Protea Productos del Mar at the border inspection post at MarÃ ­n port should be temporarily suspended. The entries for those border inspection posts set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (6) Italy has communicated that the border inspection post at Ancona airport should be deleted from the list of entries for that Member State. The list of entries for that Member State as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (7) Following communication from Latvia, the temporary suspension of the border inspection post at Patarnieki should be lifted and the relevant entry for that Member State as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (8) Annex II to Decision 2009/821/EC lays down the list of central units, regional units and local units in the integrated computerised veterinary system (Traces). (9) Following communication from Germany and Italy, certain changes should be brought to the list of regional and local units in Traces for these Member States, laid down in Annex II to Decision 2009/821/EC. (10) Decision 2009/821/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 The amendments set out in points (1)(a) and 1(e)(ii) of the Annex shall apply from 1 July 2012. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 December 2012. For the Commission Tonio BORG Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 296, 12.11.2009, p. 1. ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) note (15) of the special remarks is deleted; (b) in the part concerning Denmark, the entry for the airport at Copenhagen is replaced by the following: KÃ ¸benhavn DK CPH 4 A Centre 1 NHC(2) Centre 3 U, E, O Centre 4 HC(2) (c) in the part concerning Germany, the entry for the airport at Stuttgart is deleted; (d) the part concerning Spain is amended as follows: (i) the entry for the port at A CoruÃ ±a-Laxe is replaced by the following: A CoruÃ ±a-Laxe ES LCG 1 P A CoruÃ ±a HC, NHC Laxe (*) HC (*) (ii) the entry for the airport at Ciudad Real is replaced by the following: Ciudad Real (*) ES CQM 4 A HC(2) (*), NHC(2) (*) (iii) the entry for the port at Huelva is replaced by the following: Huelva ES HUV 1 P Puerto Interior HC-T(FR)(2), HC-T(CH)(2) Puerto Exterior (*) NHC-NT (*) (iv) the entry for the port at MarÃ ­n is replaced by the following: MarÃ ­n ES MAR 1 P HC, NHC-T(FR), NHC-NT Protea Productos del Mar (*) HC-T(FR)(3) (*) (v) the entries for the airport and port at Sevilla are replaced by the following: Sevilla (*) ES SVQ 4 A HC(2) (*), NHC(2) (*) O (*) Sevilla ES SVQ 1 P HC(2), NHC(2) (vi) the entry for the port at Vigo is replaced by the following: Vigo ES VGO 1 P T.C. Guixar HC, NHC-T(FR), NHC-NT Frioya HC-T(FR)(2)(3) Frigalsa HC-T(FR)(2)(3) Pescanova HC-T(FR)(2)(3) Puerto Vieira HC-T(FR)(2)(3) Fandicosta HC-T(FR)(2)(3) Frig. Morrazo HC-T(FR)(3) (vii) the entry for the port at VilagarcÃ ­a-Ribeira-CaramiÃ ±al is replaced by the following: VilagarcÃ ­a-Ribeira-CaramiÃ ±al ES RIB 1 P VilagarcÃ ­a HC, NHC Ribeira HC-T(FR)(3) CaramiÃ ±al HC-T(FR)(3) (e) the part concerning France is amended as follows: (i) the entry for the port at Le Havre is replaced by the following: Le Havre FR LEH 1 P Route des Marais HC-T(1), HC-NT, NHC Dugrand HC-T(FR)(1)(2) EFBS HC-T(1)(2) FÃ ©camp HC-NT(6), NHC-NT(6) (ii) the entry for the port at Marseille Port is replaced by the following: Marseille Port FR MRS 1 P Hangar 14 E Hangar 23 HC-T(1)(2), HC-NT(2) (iii) the entry for the airport at Nice is replaced by the following: Nice FR NCE 4 A HC-T(CH)(1)(2), NHC-NT(2) O(14) (f) the part concerning Italy is amended as follows: (i) the entry for the airport at Ancona is deleted; (ii) the entry for the airport at Roma-Fiumicino is replaced by the following: Roma-Fiumicino IT FCO 4 A Nuova Alitalia HC(2), NHC-NT(2) O(14) FLE HC(2), NHC(2) Isola Veterinaria ADR U, E, O (g) in the part concerning Latvia, the entry for the road at Paternieki is replaced by the following: Patarnieki LV PAT 3 R IC 1 HC, NHC-T(CH), NHC-NT IC 2 U, E, O (h) in the part concerning Slovakia, the entry for the road at VyÃ ¡nÃ © NemeckÃ © is replaced by the following: VyÃ ¡nÃ © NemeckÃ © SK VYN 3 R IC 1 HC, NHC IC 2 U, E, O (i) in the part concerning the United Kingdom, the entry for the port at Falmouth is replaced by the following: Falmouth GB FAL 1 P HC-T(1)(3), HC-NT(1)(3) (2) Annex II is amended as follows: (a) the part concerning Germany is amended as follows: (i) the entry for the local unit DE17413 ROSTOCK is replaced by the following: DE17413 ROSTOCK, LANDKREIS (ii) the entry for the local unit DE16713 NORDWEST-MECKLENBURG is replaced by the following: DE16713 NORDWESTMECKLENBURG (b) the part concerning Italy is amended as follows: (i) the entries for the regional unit IT00013 ABRUZZO are replaced by the following: IT00213 LANCIANO-VASTO-CHIETI IT00413 AVEZZANO-SULMONA-LAQUILA IT00513 PESCARA IT00613 TERAMO (ii) the following entries for the regional unit IT00017 BASILICATA are deleted: IT00317 LAGONEGRO IT00517 MONTALBANO JONICO IT00117 VENOSA (iii) the entries for the regional unit IT00015 CAMPANIA are replaced by the following: IT00115 AVELLINO IT00315 BENEVENTO IT00415 CASERTA IT00615 NAPOLI 1 CENTRO IT00915 NAPOLI 2 NORD IT01015 NAPOLI 3 SUD IT01115 SALERNO (iv) the following entries for the regional unit IT00008 EMILIA-ROMAGNA are deleted: IT00708 BOLOGNA NORD IT00508 BOLOGNA SUD (v) the entries for the regional unit IT00011 MARCHE are replaced by the following: IT0711 A.S.U.R. ANCONA (vi) the entries for the regional unit IT00014 MOLISE are replaced by the following: IT00314 A.S.R.E.M. (vii) the entries for the regional unit IT00016 PUGLIA are replaced by the following: IT00116 BAT IT00216 BA IT00616 BR IT00716 FG IT01016 LE IT01216 TA (viii) the entries for the regional unit IT00019 SICILIA are replaced by the following: IT00119 ASP  AGRIGENTO IT00219 ASP  CALTANISETTA IT00319 ASP  CATANIA IT00419 ASP  ENNA IT00519 ASP  MESSINA IT00619 ASP  PALERMO IT00719 ASP  RAGUSA IT00819 ASP  SIRACUSA IT00919 ASP  TRAPANI (ix) the entries for the regional unit IT00004 TRENTINO-ALTO ADIGE are replaced by the following: IT00141 A.S. DELLA P.A. DI BOLZANO IT00542 TRENTO (x) the following entry for the regional unit IT00010 UMBRIA is deleted: IT00510 TERNI (xi) the entry for the local unit IT00102 VALLE DAOSTA is replaced by the following: IT00102 AOSTA (xii) the entry for the local unit IT01505 ALTA PADOVANA is replaced by the following: IT01505 CITTADELLA (xiii) the entry for the local unit IT01705 CONSELVE is replaced by the following: IT01705 ESTE MONSELICE MONTAGNANA (xiv) the entry for the local unit IT00305 MAROSTICA is replaced by the following: IT00305 BASSANO DEL GRAPPA (xv) the entry for the local unit IT02205 VILLAFRANCA is replaced by the following: IT02205 BUSSOLENGO